Citation Nr: 0509384	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  93-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left shoulder and arm, currently rated 
as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected residuals of shell fragment wounds of the left 
shoulder and arm and entitlement to TDIU.

Procedural history

The veteran served on active duty from January 1968 to 
December 1969, including service in Vietnam.  He was wounded 
in action in February 1969 and was awarded the Purple Heart 
Medal.

The increased rating claim 

The veteran filed a claim for service connection in April 
1970.  In a July 1970 rating decision, the RO in Columbia, 
South Carolina granted service connection for shell fragment 
wounds of the left arm and shoulder; a 10 percent disability 
rating was assigned.  The veteran subsequently moved to Ohio; 
the Cleveland RO now has jurisdiction over the veteran's 
claim.

The veteran's 10 percent rating for service-connected shell 
fragment wounds of the left arm and shoulder was continued in 
a February 1992 rating decision.  The veteran filed a notice 
of disagreement in regards to the February 1992 rating 
decision.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 1992.  
 
This claim was previously before the Board in July 1995.  At 
that time, the claim was remanded to obtain a VA examination 
to determine functional loss due to pain and to opine whether 
the veteran's carpel tunnel syndrome of the left hand was 
related to the veteran's service-connected shell fragment 
wounds of the left arm and shoulder.  After this development 
was completed, the case was returned to the Board.  The claim 
was remanded by the Board again in August 1998 to determine 
precisely which muscle groups were affected by the veteran's 
service-connected shell fragment wounds of the left arm and 
shoulder.    

In February 2004, September 2004 and November 2004, the RO 
issued supplemental statements of the case which continued to 
deny the veteran's claim.  The case has been returned to the 
Board for additional appellate proceedings. 

The TDIU claim

The procedural history of the veteran's TDIU claim mirrors 
that of the increased rating claims.  The TDIU claim was 
remanded by the Board in July 1995 and August 1998, and has 
been most recently denied by the RO in November 2004. 

Matters not on appeal

The veteran's representative argues in a March 2005 informal 
hearing presentation that there was clear and unmistakable 
error (CUE) in a "rating decision dated September 12, 1988 
and all additional rating decisions that failed to grant the 
veteran individual employability, based solely on his PTSD."  
The representative also refers to the "incorrect ratings 
awarded his PTSD; and the failure to service connect the 
veteran's type II diabetes mellitus."  The representative 
seems to be raising a claim for an increased rating for 
service-connected PTSD as well as service connection for type 
II diabetes mellitus on a presumptive basis due to herbicide 
exposure in Vietnam.  Those matters have not been adjudicated 
by the RO are referred to the agency of original jurisdiction 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not adjudicated by the RO].  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington DC.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
residuals of shell fragment wounds of the left shoulder and 
arm are largely asymptomatic and appear to be limited to 
entrance scarring with minimal loss of feeling at the 
location of the scar in a stocking glove-like distribution as 
well as some retained shrapnel fragments, with no evidence of 
loss of muscle substance, strength or function.

CONCLUSION OF LAW

The criteria for a disability rating for residuals of shell 
fragment wounds of the left shoulder and arm in excess of the 
currently assigned 10 percent have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5301 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left shoulder and arm, currently rated 
as 10 percent disabling.

The veteran is seeking an increased rating for his service-
connected residuals of shell fragment wounds of the left 
shoulder and arm.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 1992 statement of the case (SOC), the 
May 1993 supplemental statement of the case (SSOC) and the 
February 1998 SSOC of the pertinent law and regulations, the 
need to submit additional evidence on his claim and the 
particular deficiencies in the evidence with respect to the 
veteran's claim.  Additional SSOCs  in February 2004, 
September 2004 and November 2004 commented on the particular 
deficiencies in the evidence with respect to the veteran's 
claim. 

More significantly, letters were sent to the veteran in June 
2002 and May 2003 which were specifically intended to address 
the requirements of the VCAA.  Those letters detailed the 
evidence needed to substantiate a claim of entitlement to an 
increased rating, noting specifically that "to establish 
entitlement to an increased evaluation for you service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  Both letters 
explained that the veteran needed "medical evidence or other 
evidence showing you have an increase in persistent or 
recurrent symptoms of disability."  The veteran was advised 
that VA would review his claim for completeness and determine 
what additional information would be needed.  The May 2003 
letter informed the veteran that the RO was obtaining current 
medical records for the Columbus VA outpatient clinic and the 
Dayton VA medical center, and also asked the veteran to 
complete a release to obtain records from Ohio State 
University.  Thus, the letters not only notified the veteran 
of the evidence of record, but also notified him specifically 
of the additional evidence that was needed in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2002 and May 2003 letters, the RO informed the veteran that 
VA would make reasonable efforts to help the veteran get such 
things as "medical records, employment records, or records 
from other Federal agencies."  The letters also stated that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The June 2002 
letter also informed the veteran that a VA medical 
examination would be provided if necessary to make a decision 
on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  The June 2002 letter informed the 
veteran that if he had private evidence, he could complete 
and submit the enclosed VA Forms 21-4142 to authorize the 
RO's retrieval of such on the veteran's behalf.  
Additionally, the May 2003 letter emphasized "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2002 letter requested the 
following of the veteran "Tell us about any additional 
information or evidence that you want us to try to get for 
you."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the June 2002 and May 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though both letters 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the adjudication of this 
claim, which was by rating decision in February 1992.  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  This was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  
VA's General Counsel has held that the failure to do so does 
not constitute error. See VAOGCPREC 7-2004.

As has been discussed above, the veteran was subsequently 
provided with VCAA notice.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  As has been 
discussed in the Introduction, the claim was readjudciated no 
less than three times by the RO in 2004.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records.  The 
veteran was provided a number of VA medical examinations over 
the years.  The results of VA examinations from October 1995, 
October 1997, November 1998, August 2002, November 2002, July 
2003 and November 2003 will be referred to below.  The 
reports of the medical examinations reflect that the 
examiners reviewed the veteran's claims folder, noted his 
current complaints, conducted medical examinations and 
rendered appropriate diagnoses and opinions.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran and his spouse 
provided testimony at a personal hearing that was conducted 
at the RO in February 1993.  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

General considerations for evaluating musculoskeletal 
disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id. 

Specific rating criteria

The veteran's left shoulder disability is currently rated 
under 38 C.F.R. § 4.73, Diagnostic Codes 5399-5301 (2004) 
[muscle injury, Muscle Group I].  
See 38 C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous] and 38 C.F.R. § 4.27 
[unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99"].

The evidence of record reflects that the veteran is left-
handed.  Therefore, his left shoulder is considered his major 
or dominant extremity.  See 38 C.F.R. § 4.69 (2004).

Diagnostic code 5301 provides the following levels of 
disability for the major extremity:

Upward rotation of the scapula; elevation of 
arm above shoulder level.  Extrinsic muscles 
of the shoulder girdle: (1) trapezius; (2) 
levator scapulae; (3) serratus magnus.

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5301 (2004). 

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).

Analysis

The veteran seeks an increased evaluation for his service- 
connected residuals of shell fragment wounds of the left 
shoulder and arm, which has been rated by the RO as 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5399-5301 (2004).  Essentially, he contends that the 
disability of his left arm and shoulder involves greater 
limitation than is recognized by VA in the assignment of the 
currently assigned 10 percent disability rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
residuals of shell fragment wounds of the left shoulder and 
arm, there is medical evidence of peripheral neuropathy of 
the left upper extremity, moderate acromioclavicular joint 
arthropathy of the left shoulder and carpel tunnel syndrome 
in the left upper extremity, all of which are not service 
connected.

Compensation may be assigned only for service-connected 
disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  However, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the medical evidence, 
which is discussed below, adequately distinguishes between 
the symptomatology associated with the veteran's shell 
fragment wounds of the left shoulder and arm and his 
neurological problems, acromioclavicular joint arthropathy 
and carpel tunnel syndrome, which are not service connected.  

With regards to the veteran's peripheral neuropathy and 
acromioclavicular joint arthropathy, Dr. J.H.R. was 
specifically asked to examine the veteran and opine as to the 
relationship between such and the veteran's service-connected 
residuals of shell fragment wounds of the left shoulder and 
arm.  Dr. J.H.R. conducted a physical examination of the 
veteran in November 2003, including an electromyogram (EMG) 
for complaints of numbness and paresthesias of the left hand 
and reviewed a previous X-ray of the left shoulder from 
August 2002.  Based on the results of his examination of the 
veteran, Dr. J.H.R. stated the following: "Based on the 
history, X-rays and EMG examination, it is my opinion that 
the shrapnel wounds are not a causative factor of his 
acromioclavicular arthropathy or his median nerve and ulnar 
nerve entrapment."  

With regards to the veteran's carpal tunnel syndrome of the 
left upper extremity, the veteran presented to Dr. L.R.W. in 
October 1995, indicating carpel tunnel syndrome in his left 
wrist since 1989 that caused him difficulty in grasping, 
holding or making a fist with his left hand that causes pain 
in his left elbow.  He also complained of diminished 
coordination and decreased grip and motor strength in his 
left upper extremity and hand.  Dr. L.R.W. conducted a 
physical examination of the veteran and found the following: 
"There is no history between the veteran's history of carpal 
tunnel syndrome (which is remote and currently without 
evidence of recurrence) and the veteran's shell fragment 
injuries to the left upper arm and left shoulder blade (which 
at present time have caused no demonstrable abnormality to 
the left upper extremity)." 

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative are 
attempting to raise contentions that the left upper extremity 
neuropathy, acromioclavicular joint arthropathy and carpel 
tunnel syndrome of the left upper extremity, (along with any 
associated symptomatology) are part and parcel of the 
service-connected residuals of shell fragment wounds of the 
left shoulder and arm, their lay opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Based on Dr. J.H.R.'s opinion that the veteran's neurological 
symptomatology and acromioclavicular joint arthropathy are 
not part of his service-connected disability, as well as Dr. 
L.R.W.'s opinion that the veteran's carpal tunnel syndrome is 
not part of his service-connected disability, the Board 
believes that the service-connected symptomatology is limited 
to muscle group I.  The Board therefore will not include the 
upper extremity neurological symptoms, acromioclavicular 
joint arthropathy or carpel tunnel syndrome as part of its 
consideration of the service-connected residuals of shell 
fragment wounds of the left shoulder and arm.  

Assignment of diagnostic code

The veteran's residuals of shell fragment wounds of the left 
shoulder and arm is currently rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2004) [muscle injury, Muscle Group I].  
The medical evidence at the time of the veteran's injury did 
not specifically identify the muscle group involved.  A VA 
examination conducted in October 1995 identified two involved 
muscle groups, and another VA examination conducted in 
October 1997 indicated two penetrating wounds.  In order to 
clarify the matter, the Board remanded the claim in August 
1998 for a VA examination to clarify exactly which muscle 
group or groups were involved in the veteran's disability.  A 
VA examination which was completed in August 2002 indicated 
that muscle group I was involved.  The fact that the veteran 
has retained shrapnel fragments in the area is undisputed.  
Therefore, Diagnostic Code 5301 is deemed by the Board to be 
the most appropriate primarily because it pertains to muscle 
injuries of the area identified in the veteran's case and is 
rated with reference to retained shrapnel fragments, which 
are the primary symptom of the veteran's residuals of the in-
service muscle injury.  See 38 C.F.R. § 4.56 (2004).  

In light of the medical diagnosis, anatomical localization 
and symptomatology reported by the veteran, Diagnostic Code 
5301 is the most appropriate diagnostic code by which to 
evaluate his disability.  As noted above, there is no 
indication of the existence of involvement of another muscle 
group or any other left arm or shoulder which would warrant 
consideration of the assignment of another diagnostic code.  
Nor is there any resultant shoulder or arm symptomatology 
from the shell fragment wounds, such as limited range of 
motion or impairment of the humerus, clavicle or scapula that 
would warrant consideration of other diagnostic codes of the 
shoulder and arm.  The veteran has not suggested that any 
other diagnostic code would be more appropriate.  

Schedular rating

The residuals of the shrapnel injury to left shoulder and arm 
muscle group I are currently evaluated as 10 percent 
disabling, that is to say reflective of a moderate muscle 
disability.  Although as indicated above the word "moderate" 
is not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871.  

The medical evidence of record, including the most recent 
November 2003 VA examination, confirms that the residuals of 
the veteran's left shoulder and arm shrapnel injury is 
largely asymptomatic and appears to be limited to entrance 
scarring with minimal loss of feeling at the location of the 
scar in a stocking glove-like distribution, as well as some 
retained shrapnel fragments which do not appear to be 
productive of any identifiable disability.  

Assignment of a 30 or 40 percent disability rating under the 
rating criteria requires the finding of a moderately severe 
or severe muscle injury.  As has been discussed by the Board 
in the law and regulations section above, the criteria for a 
moderately severe disability includes debridement, prolonged 
infection, sloughing of soft parts and intramuscular 
scarring.  Objective findings indicating a moderately severe 
disability would include loss of deep fascia and muscle 
substance and objective testing indicating a loss of 
strength.  See 38 C.F.R. § 4.56 (d)(3) (2004). 
 The criteria for a severe muscle disability includes a 
through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track; palpation shows loss of deep fascia or muscle 
substance, or objective testing indicating severe impairment 
of function.  See 38 C.F.R. § 4.56 (d)(4) (2004).  

None of the indicia referred to in the paragraph immediately 
proceeding are demonstrates to exist.  The medical evidence 
is absent a showing of loss of muscle substance, strength or 
function consistent with the assignment of an increased 
rating.  The December 1996, September 2002, November 2002, 
July 2003 and November 2003 examiners noted no clinical 
consequences to muscle group I.  There is no reference to 
intramuscular scarring or binding or sloughing of soft parts.  
The VA examination conducted in December 1996 showed no loss 
of muscle tissue, no adhesions, no damage to tendons, no loss 
of strength, no evidence of pain and no muscle hernia.  
Accordingly, a finding of loss of muscle substance and loss 
of muscle strength in excess of the currently assigned 
moderate level is not supported by medical evidence.  

In short, there is of record no evidence of moderately severe 
or severe loss of muscle substance and no record of a finding 
of loss of deep fascia.  Indeed, the veteran himself does not 
appear to contend that this is the case as the record is 
absent a complaint by the veteran of loss of muscle 
substance.  

The veteran did, however, indicate during his October 1995 VA 
examination that he experienced decreased motor strength in 
his left upper extremity and hand with repetitive tasks.  
However, objective evidence of loss of muscle strength was 
absent in the EMG study performed by Dr. L.R.W in October 
1995.  "Excellent strength of the shoulder and elbow" was 
noted by Dr. K.H.D. in October 1997, normal strength was 
noted by Dr. J.G.W. during the veteran's November 1998 VA 
examination, and "good strength in his shoulders and 
elbows" was noted by Dr. J.H.R. during the veteran's 
November 2003 VA examination.  Moreover, as been discussed 
above in connection with Mittleider concerns, neurological 
symptomatology in the veteran's left upper extremity has been 
ascribed by competent medical evidence to other, non service-
connected sources, including carpal tunnel syndrome.  

The objective medical evidence does reveal retained shrapnel 
in the muscle; however, it does not appear that this caused 
any identifiable problems.  

Therefore, for the reasons stated, the Board concludes that 
the evidence does not support a rating higher than 10 percent 
evaluation under the rating schedule.  

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  The Court has held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

In this case, there is no evidence of pain, limitation in the 
range of motion or any other functional loss due to his 
service-connected residuals of his injury to left shoulder 
and arm.  The specific purpose of the Board's April 1997 
remand was to allow for a VA examination that considered 
DeLuca factors.  Physical examination of the veteran by Dr. 
K.H.D. in October 1997 showed a normal range of motion in the 
shoulder: he was able to forward flex to 180 degrees and 
abduct to 110 degrees.  Dr. K.H.D. noted minimal pain with 
range of motion and no guarding or evidence of subluxation or 
dislocation of the shoulder.  Examination of the left 
shoulder also showed normal range of motion with supination, 
pronation, flexion and extension.  There was no crepitation 
with motion and no pain with range of motion.  The November 
2002 VA examiner measured forward elevation of the left 
shoulder to 180 degrees, abduction to 180 degrees, and 
internal and external rotation to 90 degrees.  The July 2003 
examiner did indicate "diminished range of motion of the 
left forearm with decreased internal and external rotation of 
the left upper extremity."  However, no measurements in 
degrees were given.  Exact measurements in degrees of range 
of motion in the left shoulder and arm were taken by the 
November 2003 examiner, which showed full range of motion of 
the veteran's left shoulder.  As a result, application of the 
precepts of DeLuca, supra, are not warranted, as there is no 
objective evidence of pain, limitation of motion or any other 
functional loss due to his residuals of shrapnel wounds of 
the left shoulder and arm.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  
However, the anti-pyramiding provision contained in 38 C.F.R. 
§ 4.14 states that evaluation of the same disability under 
various diagnoses is to be avoided.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board has given consideration as to whether the entrance 
scars of the veteran's shrapnel wound injury should be 
separately rated, but has concluded that this is not 
warranted.  The scars themselves appear to be superficial, 
well-healed and productive of no disability.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the February 1998 statement of the case, the RO included 
recitation of the regulation for an extraschedular rating.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's residuals of shell fragment wounds of the left 
shoulder and arm.  None of the above-mentioned VA examiners 
indicated that the veteran's injury to muscle group I is in 
any way out of the ordinary clinically; in fact, the December 
1996, September 2002, November 2002, July 2003 and November 
2003 VA examiners found no clinical consequences of the 
injury.  There also is no evidence of hospitalization for the 
veteran's residuals of shell fragment wounds of the left 
shoulder and arm, either in the recent or the remote past.  

With respect to interference with employment, an October 1995 
VA examination indicates the veteran had a sketchy employment 
history, working in various jobs including carpentry, 
construction work, light manufacturing and in a greenhouse 
until his last year of employment in 1993.  There is no 
indication in the medical evidence that the veteran's 
service-connected residuals of shell fragment wounds of the 
left shoulder and arm markedly interfere with his ability to 
work.  

Although the Board has no reason to doubt that that the 
veteran's residuals of shell fragment wounds of the left 
shoulder and arm are uncomfortable and inconvenient, and may 
impact his dealings with the others, such level of industrial 
impairment is specifically contemplated in the currently 
assigned 10 percent rating.
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's residuals of shell fragment 
wounds of the left shoulder and arm.


ORDER

Entitlement to an increased disability rating for residuals 
of shell fragment wounds of the left shoulder and arm is 
denied.





	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

The veteran also seeks TDIU.  In essence, he contends that he 
is unemployable due to service-connected disabilities.  These 
include, in addition to the left shoulder disability which 
has been discussed above: other scars, various ear and 
hearing related disabilities, and post-traumatic stress 
disorder (PTSD).  The combine disability rating is 30 
percent.  The veteran manifestly does not meet the schedular 
criteria for TDIU at the present time.  See 38 C.F.R. 
§ 4.16(a) (2004). 

As noted in the Introduction, in a March 2005 informal 
hearing presentation, the veteran's representative appears to 
be raising a claim of entitlement to service connection for 
type II diabetes mellitus on a presumptive basis due to 
exposure to Agent Orange in Vietnam.  

The veteran served in the republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and is therefore presumed to have been exposed during 
such service to an herbicide agent.  The Board notes that 38 
C.F.R. § 3.309(e) was amended in May 2001 to include Type II 
diabetes mellitus as a disease for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  

In an August 2004 memorandum, the RO discussed the veteran's 
entitlement to a grant of service connection for type II 
diabetes on a presumptive basis due to the veteran's exposure 
to Agent Orange in Vietnam, although the veteran had never 
filed a claim for such.  The memorandum stated that the 
medical evidence of record indicated that the veteran did not 
currently have type II diabetes mellitus.  The veteran was 
advised that "if he is diagnosed with diabetes at a later 
date, he is encouraged to apply for service connection based 
on his military service in Vietnam."

A review of the record indicates that there is a strong 
possibility that the veteran indeed has Type II diabetes 
mellitus.  Indeed, in a February VA 1998 rating decision 
which granted the veteran non service-connected pension 
benefits, the RO indicated that the veteran, given the 
benefit of the doubt, had peripheral neuropathy secondary to 
type II diabetes mellitus.  

Moreover, in May 1998, the veteran was assessed with type II 
diabetes mellitus and a diabetic trophic ulcer of the left 
foot.  Based on this record, in a November 1998 VA clinical 
summary a physician made an assessment of type II diabetes.  
In addition, there are four elevated glucose readings between 
Dec 1998 and June 2002.  

In short, the Board believes that for the sake of judicial 
economy the matter of the veteran's entitlement to service 
connection for diabetes mellitus, which now has been raided 
on the record by his accredited representative, should be 
addressed prior to any further action on the TDIU claim.  If 
service connection is granted for type II diabetes mellitus, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  Action on the veteran's TDIU claim 
will accordingly be deferred. 

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any development action 
it deems to be appropriate, VBA should 
adjudicate the veteran's claim of 
entitlement to service connection for 
type II diabetes mellitus on a 
presumptive basis due to exposure to 
Agent Orange, along with readjudication 
of the issue of entitlement to a total 
disability rating based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


